IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

T. W., MOTHER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-3788

STATE OF FLORIDA and
DEPARTMENT OF CHILDREN
AND FAMILIES,

      Appellees.

_____________________________/

Opinion filed October 7, 2016.

An appeal from an order of the Circuit Court for Bay County.
Brantley S. Clark, Judge.

T.W., Mother, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee; Dwight O. Slater, Children's
Legal Services, Department of Children and Families, Tallahassee; and Kelley
Schaeffer, Guardian ad Litem Program, Sanford, for Appellees.




PER CURIAM.

      DISMISSED.

LEWIS, RAY, and WINSOR, JJ., CONCUR.